The opinion of the Court was delivered by
Dun kin, Ch.
The case of Wilkins and Wife vs. Taylor, decided by this Court at Charleston, Spring Sittings, 1847, (a) is entirely conclusive upon the point submitted by the second ground of appeal.
It is ordered and decreed that the decree of the Circuit Court be reformed, and that the children of Mary Hill, deceased, be admitted to a share in the proceeds of the real estate of Isabella Mathis, deceased, according to the provisions of the Act of Assembly for the distribution of intestates’ estates.
Daug-an, Ch., concurred.
JohNSTon, Ch. I concur in the result.

Decree reformed.


 See Appendix.